SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

728
CAF 13-00019
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF ZACHARY R.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DUANE R., RESPONDENT-APPELLANT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.) entered December 19, 2012 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated the parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights with respect to his son on the ground of mental
illness. We conclude that petitioner met its burden of demonstrating
by clear and convincing evidence that the father is “presently and for
the foreseeable future unable, by reason of mental illness . . . , to
provide proper and adequate care for [the] child” (Social Services Law
§ 384-b [4] [c]; see Matter of Christopher B., Jr. [Christopher B.,
Sr.], 104 AD3d 1188, 1188; Matter of Alberto C. [Tibet H.], 96 AD3d
1487, 1488, lv denied 19 NY3d 813). Contrary to the father’s
contention, petitioner presented clear and convincing evidence
establishing that he is presently suffering from a mental illness that
“is manifested by a disorder or disturbance in behavior, feeling,
thinking or judgment to such an extent that if such child were placed
in . . . the custody of the [father], the child would be in danger of
becoming a neglected child” (§ 384-b [6] [a]; see Matter of Destiny V.
[Lynette V.], 106 AD3d 1495, 1495).

     The father’s contention that petitioner undermined his
relationship with the child by limiting his visitation time and thus
failed to establish that it made diligent efforts to strengthen and
encourage his relationship with his child is of no moment. “[U]nlike
[a] case where parental rights are terminated due to permanent neglect
                                 -2-                           728
                                                         CAF 13-00019

. . . , no such showing is required when the ground for termination is
mental illness” (Matter of Demetrius F., 176 AD2d 940, 941; see Matter
of Michael D., 306 AD2d 938, 938; see generally Matter of Michael F.,
16 AD3d 1116, 1116).




Entered:   June 20, 2014                       Frances E. Cafarell
                                               Clerk of the Court